DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment that was filed on 11/1/22.
	Examiner notes that this application is a continuation of 14609546, which is now US Patent No. 10776802.
	Examiner further notes Applicant’s priority date of 1/30/15, which stems from the aforementioned parent application.
	Claims 1-20 and 23 were previously cancelled.
	Claims 21, 29, 32, and 39 have been amended.
	Therefore, claims 21-22 and 24-39 are currently pending and have been examined.
Examiner notes the previous withdrawal of prior art on 4/26/22.
	Examiner further notes that Applicant filed a terminal disclaimer on 11/1/22, which was subsequently approved by the Office on 11/2/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22 and 24-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 21, 32, and 39, in part, describe a method comprising:  requesting transactional data from a customer in exchange for an incentive (coupon), receiving the customer’s answer, modifying the transaction by applying the incentive to the transaction if they agree, using a matrix to determine a discount commensurate with the level of user participation, storing the transaction data, providing a transaction authorization based on the modified transaction data, receiving a request from a data request from a recipient, determining an identity of the recipient, determining whether the recipient is permitted to access the data, and providing the data to the recipients (merchants) who requested it.  As such, the claims are directed to the abstract idea of providing incentives in exchange for customer data and authorizing purchase transactions based on the incentivized discounts, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional technical elements including one or more “computing devices” that are associated with a “processor” for executing the method, an “acquirer processor” for outputting data, a “point of sale device” for receiving data and processing transactions, a “database” for storing transactional data, a “portal” for transmitting data, and a “non-transitory computer readable medium” for storing executable instructions.  Dependent claims 25-26 and 35-36 also describe a “graphical user interface” for presenting data to a user on his or her computer. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
The aforementioned independent claims also recite additional functional elements that are associated with the judicial exception, including: timestamping data and deleting transactional data from a database after a period of time. Examiner understands this limitation to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a POS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation. 
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Timestamping transaction data and deleting it after it has expired.  Frerking (2015/0046744), Paragraph 74.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 22, 24-31 and 33-38 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the incentives, the time period for analytics capture, the payment transaction, content of transactional data, and what occurs if user consent is not provided.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 21-22 and 24-39 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	The previous double patenting rejection has been withdrawn in response to the aforementioned terminal disclaimer.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, remain unpersuasive.
First, Applicant argues that the claims recite an improvement in data security by permitting an account holder to customize and select the scope of consent given for transaction data capture.  Whether or not that’s true (which Examiner does not concede), such an improvement does not constitute one that would give rise to eligibility.  Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Applicant further argues that the additional elements of the claims “lead to a technical improvement in the field of electronic transaction processing, and therefore recite significantly more than the abstract idea.”  Examiner disagrees.  Rather, the additional elements recited above represent generic computer components and/or functions that are well-understood, routine, and conventional pursuant to Berkheimer.
Finally, Applicant argues that Examiner’s analysis under Berkheimer is allegedly flawed because it doesn’t reflect the language of the claim.  Examiner disagrees.  The claim limitation specifically recites “purging or restricting access to the altered transaction data after the defined consent time period has expired.”  However, since Applicant appears to have traversed Examiner’s use of official notice in this instance, in accordance with Office guidance, the aforementioned reference has been provided to substantiate the assertion.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682